                                       Case 2:20-cv-06587-JVS-ADS Document 38-10 Filed 10/05/20 Page 1 of 3 Page ID #:260




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                           UNITED STATES DISTRICT COURT
                                  9
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10
                                          ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
                                  11
                                          behalf of all others similarly situated, )
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                               )   [PROPOSED] ORDER RE: MOTION
                                                Plaintiff,                         )   TO DISMISS, OR, IN THE
                                  13
                                                                                   )   ALTERNATIVE, TO STRIKE THE
                                  14            v.                                 )   FIRST CAUSE OF ACTION
                                                                                   )
                                  15
                                          CHOU TEAM REALTY LLC, et al., )
                                  16                                               )   COURTROOM: 10-C
                                                Defendants.                        )   JUDGE: HON. JAMES V. SELNA
                                  17
                                                                                   )   TRIAL DATE: None Set
                                  18
                                                                               ORDER
                                  19

                                  20            The motion of defendant Jawad Nesheiwat to dismiss the Complaint [ECF 1]
                                  21
                                          pursuant Rules 12(b), 12(f), 19, & 23 of the Federal Rules of Civil Procedure
                                  22
                                          (“F.R.C.P.”), 15 U.S.C. § 1681p(1), 28 U.S.C. §§ 1367, et seq., and Local Rule 7-3
                                  23

                                  24      came on regular before this 11th day of January, 2021, and having considered the
                                  25
                                          moving papers and papers in opposition and reply, as well as argument of counsel;
                                  26

                                  27        [PROPOSED] ORDER RE: MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE
                                                                      FIRST CAUSE OF ACTION
                                  28                                             1
                                       Case 2:20-cv-06587-JVS-ADS Document 38-10 Filed 10/05/20 Page 2 of 3 Page ID #:261




                                  1
                                                IT IS HEREBY ORDERED that the motion shall be and hereby is

                                  2       GRANTED; and
                                  3
                                                _____ IT IS FURTHER ORDERED that the complaint [ECF 1] shall be and
                                  4

                                  5
                                          hereby is DISMISSED;

                                  6                                             OR
                                  7
                                                ____ IT IS HEREBY ORDERED that the First Cause of Action shall be and
                                  8

                                  9
                                          hereby is stricken, and as the Court no longer has subject matter jurisdiction, the

                                  10      Second Causes of Action alleged under state law shall be dismissed pursuant to Rule
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          12(b)(1) and 28 U.S.C. § 1367, and, therefore, the Complaint [ECF 1] shall be and
                                  12

                                  13      hereby is dismissed.

                                  14            IT IS SO ORDERED.
                                  15
                                          Dated: __________________.                  ______________________________
                                  16                                                  HONORABLE JAMES V. SELNA,
                                  17                                                  UNITED STATES DISTRICT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27        [PROPOSED] ORDER RE: MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE
                                                                      FIRST CAUSE OF ACTION
                                  28                                             2
                                       Case 2:20-cv-06587-JVS-ADS Document 38-10 Filed 10/05/20 Page 3 of 3 Page ID #:262




                                  1
                                                                    CERTIFICATE OF SERVICE

                                  2             I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                          been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                          system on October 5, 2020.

                                  6       Dated: October 5, 2020.               Respectfully submitted,
                                  7

                                  8                                                    /s/ Peter D. Lepiscopo .
                                  9
                                                                                       PETER D. LEPISCOPO
                                                                                         Counsel of Record
                                  10

                                  11                                                   Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                       NESHEIWAT
                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27        [PROPOSED] ORDER RE: MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO STRIKE THE
                                                                      FIRST CAUSE OF ACTION
                                  28                                             3
